Citation Nr: 1631851	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  12-17 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.  

2.  Entitlement to service connection for a right knee disorder.  

3.  Entitlement to service connection for a left shoulder disorder.  

4.  Entitlement to service connection for numbness and hypoesthesia of the left upper extremity.  

5.  Entitlement to an initial compensable rating for left knee cyst.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active duty service from July 2005 to July 2010.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a hearing before the Board, which was scheduled for June 2013.  The Veteran, however, failed to report for the scheduled hearing.  As the record does not indicate the Veteran has requested that the hearing be rescheduled, the Board deems the Veteran's request for a hearing to be withdrawn.  38 C.F.R. § 20.704 (2015).

The Board issued a decision in April 2015, which denied the claims for service connection listed on the title page and remanded the claim for an initial compensable rating for left knee cyst.  The claim for increased rating was remanded again in November 2015.  

The Veteran appealed the Board's April 2015 decision denying the claims for service connection listed on the title page to the United States Court of Appeals for Veterans Claims (Court) and in a March 2016 Joint Motion for Partial Remand (Joint Motion), the parties requested that the Court vacate the April 2015 Board decision that denied entitlement to service connection for a left knee disorder, a right knee disorder, a left shoulder disorder, and numbness and hypoesthesia of the left upper extremity.  In a March 2016 Order, the Court granted the Joint Motion.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Joint Motion determined that the Board erred when it failed to provide an adequate statement of reasons or bases, as required under 38 U.S.C.A. § 7104(d)(1), as to whether the May 2010 VA examinations were adequate for rating purposes.  The Joint Motion specifically noted that there were multiple internal inconsistencies in the medical findings detailed in the May 2010 VA examinations; that the May 2010 VA examiner failed to address multiple records of in-service pathology; that the May 2010 VA examiner did not review the claims file; and that the May 2010 VA examiner failed to explain the discrepancy between in-service and post-service pathology.  The Joint Motion stipulated that if the Board determined that a new VA examination is necessary, it should ensure that the VA examiner reviews the claims file as well as the Veteran's records located in VBMS.  The Joint Motion also referenced that the Veteran had qualifying service in the Persian Gulf as he served two tours of duty in Iraq and that the Board should consider the possibility as to whether there is a reasonably raised claim for benefits under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, which concern undiagnosed illnesses in veterans who served in the Persian Gulf.  

Given the findings in the Joint Motion, the claims for service connection will be remanded in order to afford the Veteran appropriate VA examinations.  The Board notes that the Veteran underwent a VA knee and lower leg conditions Disability Benefits Questionnaire (DBQ) in June 2015, in conjunction with the claim for increased rating, during which the VA examiner indicated that he had a diagnosis of left knee strain and that the right knee was an unclaimed condition, and during which no opinion regarding the etiology of the diagnosed left knee strain was provided.  As such, another examination of the Veteran's knees is required in this case.  Updated VA treatment records should also be obtained.  

The Board notes that review of the electronic files indicates that the Veteran had additional service in either a Reserve or National Guard unit following his July 2010 discharge from active duty service.  Verification of this service, and a request for personnel and medical treatment records associated with this service, must be requested on remand.  This is especially important in respect to the claims for service connection, but any medical evidence obtained may also have some bearing on the claim for increased rating.  A complete copy of the Veteran's service personnel records from his active duty service should also be requested.  

As the claim for increased rating is being remanded for this reason, additional efforts to obtain the private treatment records referenced by the Veteran during his June 2015 knee and lower leg conditions DBQ as related to his left knee cyst should be undertaken.  The Board does note that the Veteran did not respond to a January 2016 letter requesting his authorization for the release of these records, but finds another request should be made given the fact that the claim is again being remanded.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Verify the dates and types of the Veteran's service in the Reserve or National Guard following his July 2010 discharge from active duty service.  Complete copies of the Veteran's service treatment records and service personnel records should be obtained for any Reserve or National Guard service.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.  Document all efforts made in this regard.

2.  Obtain a complete copy of the Veteran's Official Military Personnel File (OMPF) from his period of active duty service (July 2005 to July 2010).  

3.  Obtain the Veteran's record of treatment from the Central Texas Veterans Health Care System dated since January 2016.  

4.  Request that the Veteran provide complete identifying information and appropriate authorization forms for any outstanding non-VA treatment records pertaining to his left knee cyst, to include records from the private treatment provider in Round Rock, Texas.  

5.  Schedule the Veteran for VA orthopedic and neurological examinations to address his claims for service connection for disorders of the right knee, left knee, and left shoulder, as well as his claim for service connection for numbness and hypoesthesia of the left upper extremity.  The electronic files should be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed and all clinical findings reported in detail.  A thorough history should be obtained from the Veteran. 

The examiner should identify all disorders of the right knee, left knee, and left shoulder (to include any neurological disorder affecting the left upper extremity).  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed disorder had its onset during active service or is related to any in-service disease, event, or injury.  Specific reference to relevant service treatment records must be made.  

If the Veteran does not have any diagnosed disorder affecting either knee, the left shoulder, or the left upper extremity, the examiner must specifically address whether the complaints affecting the knees, left shoulder, and/or left upper extremity constitute objective signs or symptoms of undiagnosed illness or medically unexplained chronic multisymptom illnesses manifested by muscle pain, joint pain, and/or neurological signs or symptoms.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

6.  Readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      
      
      
      
      
      (CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




